Exhibit (10)(az) MET-PRO CORPORATION RETIREMENT SAVINGS PLAN (Effective as of January 1, 2007) MET-PRO CORPORATION RETIREMENT SAVINGS PLAN TABLE OF CONTENTS Page INTRODUCTION 1 ARTICLE 1 DEFINITIONS 2 1.01 Account 2 1.02 Account Balance 2 1.03 Affiliated Company 2 1.04 Before-Tax Contributions 2 1.05 Before-Tax Contributions Account 2 1.06 Beneficiary 2 1.07 Board of Directors 2 1.08 Break in Service 2 1.09 Catch-Up Contributions 3 1.10 Code 3 1.11 Company 3 1.12 Compensation 3 1.13 Covered Employee 4 1.14 Disabled or Total and Permanent Disability or Disability 4 1.15 Early Retirement Age 4 1.16 Effective Date 4 1.17 Employee 4 1.18 Employer 5 1.19 Employer Contributions 5 1.20 Employer Contributions Account 5 1.21 Entry Date 5 -i- Table of Contents 1.22 ERISA 5 1.23 Highly Compensated Employee 6 1.24 Hour of Service 6 1.25 Investment Fund 6 1.26 Matching Contributions 6 1.27 Matching Contributions Account 6 1.28 Normal Retirement Age 7 1.29 Non-Highly Compensated Employee 7 1.30 Participant 7 1.31 Plan 7 1.32 Plan Administrator 7 1.33 Plan Year 7 1.34 Rollover Account 7 1.35 Rollover Amount 7 1.36 Spouse 7 1.37 Transferred Account 8 1.38 Trust Agreement 8 1.39 Trustee 8 1.40 Trust Fund 8 1.41 Valuation Date 8 1.42 Year of Service 8 ARTICLE 2 PARTICIPATION 9 2.01 Eligibility 9 2.02 New Participants 9 2.03 Effect of Break in Service 10 2.04 Designation of Beneficiary 10 -ii- Table of Contents ARTICLE 3 CONTRIBUTIONS AND VESTING 12 3.01 Before-Tax Contributions 12 3.02 Employer Contributions 14 3.03 Matching Contributions 16 3.04 Allocation of Matching Contributions 16 3.05 Rollover Amount 17 3.06 Vesting of Account 17 3.07 Forfeitures 17 ARTICLE 4 LIMITATIONS ON CONTRIBUTIONS 20 4.01 Maximum Amount of Before-Tax Contributions 20 4.02 Deductibility 20 4.03 Limitation on Annual Additions 21 4.04 Actual Deferral Percentage Test 22 4.05 Actual Contribution Percentage Test 25 ARTICLE 5 INVESTMENT OF ACCOUNTS 27 5.01 Investment Elections 27 5.02 Responsibility for Investment Elections 28 5.03 Limitations on Investments 28 5.04 Interim Investments 28 5.05 Limitation on Duties 29 ARTICLE 6 VALUATION OF ACCOUNTS 30 6.01 Valuation of Investment Funds 30 6.02 Valuation of Participants’ Accounts 30 -iii- ARTICLE 7 LOANS 31 7.01 Authority to Make Loans 31 7.02 Maximum Principal Amount 31 7.03 Interest Rate 32 7.04 Repayment Period 32 7.05 Method of Repayment 32 7.06 Security 32 7.07 Default 33 7.08 Termination of Employment 33 7.09 Funding of Loans 33 ARTICLE 8 DISTRIBUTION OF BENEFITS 34 8.01 Time of Distribution 34 8.02 Minimum Distributions 34 8.03 Latest Commencement of Benefits 41 8.04 Method of Payment 41 8.05 Payment to Minors or Incompetents 44 8.06 Distribution Under Qualified Domestic Relations Orders 44 8.07 Direct Rollover Provisions 44 ARTICLE 9 IN-SERVICE WITHDRAWALS 47 9.01 Hardship Withdrawals 47 -iv- Table of Contents ARTICLE 10 TRUST FUND 50 10.01 Trust Agreement 50 10.02 Trustee 50 10.03 Separate Funds 50 10.04 Investment Managers 50 ARTICLE 11 ADMINISTRATION 52 11.01 Plan Administrator 52 11.02 Duties and Powers 52 11.03 Standard of Conduct 53 11.04 Delegation 53 11.05 Rules and Decisions 53 11.06 Compensation 54 11.07 Insurance 54 11.08 Change of Plan Administrator 54 11.09 Disqualification 55 11.10 Rights of Those Administering the Plan 55 11.11 Administrative Expenses 55 11.12 Non-Discrimination 56 11.13 Correction of Errors 56 ARTICLE 12 CLAIMS PROCEDURE 57 12.01 Claim for Benefits 57 12.02 Timing of Notification of Benefit Determination 57 12.03 Manner and Content of Benefit Determinations 57 12.04 Appeal of Adverse Benefit Determinations 58 12.05 Timing of Notification of Benefit Determination on Review 59 12.06 Manner and Content of Notification of Benefit Determination on Review 60 12.07 Failure to Follow Claims Procedures 61 -v- Table of Contents ARTICLE 13 AMENDMENT, WITHDRAWAL, TERMINATION AND MERGER 62 13.01 Amendment 62 13.02 Application of Amendments to Benefits Previously Determined 62 13.03 Right to Terminate 63 13.04 Withdrawal of an Employer 63 13.05 Merger, Consolidation or Transfer 63 ARTICLE 14 MISCELLANEOUS 65 14.01 Benefits Payable from the Trust Fund 65 14.02 Elections 65 14.03 No Right to Continued Employment 65 14.04 Inalienability of Benefits and Interest 66 14.05 Exclusive Benefit 66 14.06 Address of Record 67 14.07 Headings 67 14.08 Use of Masculine/Feminine; Singular/Plural 67 14.09 Payment of Expenses 68 14.10 Tax Status of the Plan 68 14.11 Governing Law 68 14.12 Personal Right 68 14.13 Determination of Payee 68 14.14 Interpretation 69 14.15 USERRA and Code Section 414(u) Compliance 69 ARTICLE 15 TOP HEAVY PROVISIONS 70 15.01 Definition of Terms Used in This Article 15 70 15.02 Consequences of Top Heavy Status 72 -vi- Table of Contents MET-PRO CORPORATION RETIREMENT
